DETAILED ACTION

Status of claims
Claims 1-30 are under examination in the instant office action. 
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed patents and co-pending applicants has been reviewed and accepted.  The terminal disclaimer has been recorded.

 EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Yuefen Zhou on Dec. 30, 2020.
Claims are amended as follows: 
In claim 14, insert -- the first -- before “3 days” in lines 1-2.
In claim 28, insert -- the first -- before “3 days” in lines 1-2.
Cancel claims 8-13 and 22-27.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art of Meyerson (US2005/0209218, cited in IDS filed on 10/23/2020) teaches the use of NMDA antagonists including dextromethorphan and antidepressants including bupropion for treating psychiatric conditions including depression. However, the prior art fails to teach unexpected results of orally administering a dosage form comprising both dextromethorphan and bupropion as the only therapeutically active compounds for at least seven consecutive days in the treatment of major depressive disorder wherein the dosage form provides immediate release of dextromethorphan and sustained release of bupropion: much higher increase of dextromethorphan plasma level than predicted (to a level that is effective to treat depression) and unexpectedly better efficacy in improving depressive symptoms compared to bupropion alone or the combination of dextromethorphan and quinidine taught by Berg (US 2009/0111846, cited in IDS filed on 10/23/2020). See the copy of Applicant’s remarks filed during the prosecution of US application 16/983873 for detailed explanation and evidence.  Thus, the instant claims are found to be novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 14-21 and 28-30 are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611